DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 23 November 2020. Claims 1 - 20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 23 November 2020 have been fully considered but they are not persuasive. 
On pages 9 - 10 of the remarks the Applicant’s Representative argues that the previous Office Action acknowledged that “Elfes does not describe the feature of setting the reliabilities of the attributes based on the above-quoted proportion.” The Applicant’s Representative argues that Ma et al. was relied upon to disclose setting the reliabilities of the attributes based on the above-quoted proportion and that however Ma et al. do not disclose “that at least one of the measurements used to set the reliability for a particular volume in a current evidence grid corresponds to a different position of a moving body than a position of the moving body corresponding to the current evidence grid.” Therefore, the Applicant’s Representative argues that “Elfes and Ma fail to describe that ‘the processing circuit sets the reliability of a piece of attribute information corresponding to a given area based on a proportion of the one or more past pieces of attribute information having a same value as the piece of attribute information, and at least one of the past pieces of attribute information used to set the reliability of the piece of attribute information for the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area,’ as recited in Claim 1.” The Examiner respectfully disagrees, in part. The Examiner asserts that Elfes discloses setting the reliability of a piece of attribute information corresponding to a given area based on one or more past pieces of attribute information having a same value as the piece of attribute information, and at least one of the past pieces of attribute information used to set the reliability of the piece of attribute information for the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area, see at least. page 47 subsection “Estimating the occupancy grid” - pages 48 - 49 subsection “Sensor integration”, page 50 subsection “Characteristics of the occupancy grid approach” paragraph 3, page 52 subsection “Sensor integration of sonar and scanline stereo”, page. 52 figures 9 - 11 and page 54 figure 14 of Elfes wherein they disclose that cell occupancy probabilities (attribute reliability) are determined and sequentially updated utilizing a previous estimate of the cell state, that “we compose information from multiple sensor readings taken from different viewpoints to estimate and improve the sensor-derived occupancy grids” and that “Range measurements from each sensor are converted directly to the occupancy grid representation, where data taken from multiple views and from different sensors can be combined naturally.” The Examiner asserts that, for example, during the sequential updating of the cell occupancy probabilities past estimated states (values of past pieces of attribute information) that are taken into account along with a current estimated state (value of the piece of attribute information). Furthermore, the Examiner asserts that figures 9 and 11 of Elfes illustrate that the occupancy grid is derived from multiple measurements taken from differing positions of the moving body. Thus, the Examiner asserts that Elfes discloses, at least, setting the reliability of a piece of attribute information corresponding to a given area based on one or more past pieces of attribute information having a same value as the piece of attribute information, and at least one of the past pieces of attribute information used to set the reliability of the piece of attribute information for the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area. Nevertheless, the Examiner asserts that Elfes fails to disclose expressly setting reliability based on the proportion as claimed. In addition, the Examiner agrees that Ma et al. fail to disclose explicitly the newly amended combination of setting reliability based on the proportion as claimed and at least one of the past pieces of attribute information used to set the reliability of the piece of attribute information for the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area. However, the Examiner asserts that newly cited prior art Chamberlain et al. disclose the newly amended combination of features, i.e. “set[ting] the reliability of a piece of attribute information corresponding to a given area based on a proportion of the one or more past pieces of attribute information having a same value as the piece of attribute information, and at least one of the past pieces of attribute information used to set the reliability of the piece of attribute information for the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area”, see at least the analysis of claims 1 and 20 included in section 7 of the instant Office Action herein below with respect to Chamberlain et al. 
Therefore, the Examiner asserts that Elfes in view of Chamberlain et al. disclose the aforementioned disputed newly amended combination of claim limitations in claims 1 and 20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 6, 13 - 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alberto Elfes, “Using Occupancy Grids for Mobile Robot Perception and Navigation”, IEEE, Computer Vol. 22, Issue 6, June 1989, pages 46 - 57, herein referred to as “Elfes”, in view of Chamberlain et al. U.S. Patent No. 10,029,804.

-	With regards to claim 1, Elfes discloses an information processing apparatus (Elfes, Pg. 51 Figs. 7 & 8 [“Vehicle locomotion and sensor interfaces are controlled by on-board processors, while the Dolphin mapping and navigation system runs on an off-board mainframe”]) comprising: a processing circuit, (Elfes, Pg. 51 Figs. 7 & 8 [“Vehicle locomotion and sensor interfaces are controlled by on-board processors, while the Dolphin mapping and navigation system runs on an off-board mainframe”]) the processing circuit configured to: acquire a plurality of pieces of observation information of surroundings of a moving body; (Elfes, Pg. 47 Subsection “Estimating the occupancy grid” - Pg. 48 Subsection “Sensor integration”, Pg. 49 Fig. 3, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping” - Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 52 Fig. 9, Pg. 54 Fig. 14) generate a plurality of pieces of attribute information of the surroundings of the moving body on the basis of the plurality of pieces of observation information; (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration”, Pg. 48 Figs. 1 & 2, Pg. 50 Fig. 6, Pg. 52 Figs. 9 - 11, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 53 Fig. 13, Pg. 54 Fig. 14, Pg. 56 Table 1) and set a reliability of each of the plurality of pieces of attribute information of the surroundings of the moving body (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration”, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 53 Subsection “Path planning” - Subsection “Handling robot position uncertainty”, Pg. 53 Fig. 13, Pg. 54 Fig. 14, Pg. 56 Table 1 [“we use the sequential updating formulation of Bayes’ theorem to determine the cell occupancy probabilities. Given a current estimate of the state of a cell Ci, P[s(Ci) = OCC I {r}t], based on observations {r}t = {r1, ..., rt} and given a new observation rt+1, the improved estimate is given by P[s(Ci) = OCC | {r}t+1] = (1) 
    PNG
    media_image1.png
    64
    271
    media_image1.png
    Greyscale
 In this recursive formulation, the previous estimate of the cell state, P[s(Ci) = OCC I {r}t], serves as the prior and is obtained directly from the occupancy grid. The new cell state estimate P[s(Ci) = OCC | {r}t+1] is subsequently stored again in the map”, “sensor integration can be performed using a formula similar to Equation 1 to combine the estimates provided by different sensors” and “when separate occupancy grids are maintained for each sensor system and the integration of these sensor maps is performed at a later stage by composing the corresponding cell probabilities. This scenario requires the combination of probabilistic evidence from multiple sources, which can be addressed using an estimation method known as the independent opinion pool.6 This method involves summing the evidence for each cell state and performing the appropriate normalization”]) based on attribute information included in one or more past pieces of attribute information corresponding to an area at a same position as each respective piece of attribute information, (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration”, Pg. 49 Fig. 3, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Figs. 7 & 8, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 53 Subsection “Path planning” - Subsection “Handling robot position uncertainty”, Pg. 53 Fig. 13, Pg. 54 Fig. 14 [“Given a current estimate of the state of a cell Ci, P[s(Ci) = OCC I {r}t], based on observations {r}t = {r1, ..., rt} and given a new observation rt+1, the improved estimate is given by P[s(Ci) = OCC | {r}t+1] = (1) 
    PNG
    media_image1.png
    64
    271
    media_image1.png
    Greyscale
 In this recursive formulation, the previous estimate of the cell state, P[s(Ci) = OCC I {r}t], serves as the prior and is obtained directly from the occupancy grid. The new cell state estimate P[s(Ci) = OCC | {r}t+1] is subsequently stored again in the map”]) wherein the processing circuit sets the reliability of a piece of attribute information corresponding to a given area based on one or more past pieces of attribute information having a same value as the piece of attribute information, (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration”, Pg. 49 Fig. 3, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Figs. 7 & 8, Pg. 53 Subsection “Path planning” - Subsection “Handling robot position uncertainty”, Pg. 53 Fig. 13, Pg. 54 Fig. 14 [“Given a current estimate of the state of a cell Ci, P[s(Ci) = OCC I {r}t], based on observations {r}t = {r1, ..., rt} and given a new observation rt+1, the improved estimate is given by P[s(Ci) = OCC | {r}t+1] = (1) 
    PNG
    media_image1.png
    64
    271
    media_image1.png
    Greyscale
 In this recursive formulation, the previous estimate of the cell state, P[s(Ci) = OCC I {r}t], serves as the prior and is obtained directly from the occupancy grid. The new cell state estimate P[s(Ci) = OCC | {r}t+1] is subsequently stored again in the map.”]) and at least one of the past pieces of attribute information used to set the reliability of the piece of attribute information for the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area. (Elfes, Pgs. 47 - 48 Subsection “Estimating the occupancy grid”, Pg. 50 Subsection “Characteristics of the occupancy grid approach” ¶ 3, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 52 Figs. 9 - 11, Pg. 54 Fig. 14 [“we compose information from multiple sensor readings taken from different viewpoints to estimate and improve the sensor-derived occupancy grids”, “Figure 9. A two-dimensional sonar occupancy grid. Cells with high occupancy probability are represented in red, while cells with low occupancy probability are shown in blue. The robot positions from where scans were taken are shown by green circles” and “Range measurements from each sensor are converted directly to the occupancy grid representation, where data taken from multiple views and from different sensors can be combined naturally.” The Examiner asserts that figures 9 and 11 of Elfes illustrate that the occupancy grid is derived from multiple measurements taken from differing positions of the moving body.]) Elfes fails to disclose expressly a memory having computer executable components stored therein; a processing circuit communicatively coupled to the memory; and setting the reliability based on a proportion of the one or more past pieces of attribute information having a same value as the piece of attribute information. Pertaining to analogous art, Chamberlain et al. disclose an information processing apparatus (Chamberlain et al., Fig. 1, Col. 3 Lines 20 - 35, Col. 12 Lines 8 - 55) comprising: a memory having computer executable components stored therein; (Chamberlain et al., Col. 3 Lines 20 - 35, Col. 12 Lines 8 - 55) and a processing circuit communicatively coupled to the memory, (Chamberlain et al., Col. 3 Lines 20 - 35, Col. 12 Lines 8 - 55) the processing circuit configured to: acquire a plurality of pieces of observation information of surroundings of a moving body; (Chamberlain et al., Figs. 1 - 4A, Col. 2 Lines 27 - 51, Col. 3 Line 44 - Col. 4 Line 13, Col. 4 Line 66 - Col. 5 Line 22, Col. 7 Lines 14 - 30) generate a plurality of pieces of attribute information of the surroundings of the moving body on the basis of the plurality of pieces of observation information; (Chamberlain et al., Figs. 3 - 4B, Col. 3 Line 54 - Col. 4 Line 8, Col. 6 Lines 2 - 22, Col. 7 Lines 14 - 48, Col. 7 Line 67 - Col. 8 Line 5, Col. 9 Line 23 - Col. 10 Line 5 [“The 3D map may be generated based on the corrected, registered point cloud 206 and/or the uncorrected registered point cloud 202, both of which are continuously updated as the aircraft flies and acquires new lidar sweep data, etc. Based on these point clouds, the object detection module 118 can generate a 3D map that indicates the likelihood that there is a flight-obstructing object in each cell of the 3D map. The likelihood for a given cell of the 3D map can be determined, for example, based on a ratio of the number of times a lidar sweep detected an object in the cell (‘hits’) to the total number of lidar sweeps over the cell”]) and set a reliability of each of the plurality of pieces of attribute information of the surroundings of the moving body based attribute information included in one or more past pieces of attribute information corresponding to an area at a same position as each respective piece of attribute information, (Chamberlain et al., Col. 4 Lines 2 - 8, Col. 6 Lines 2 - 14, Col. 7 Lines 44 - 48, Col. 7 Line 67 - Col. 8 Line 5, Col. 9 Lines 23 - 67 [“the object detection module 118 can generate a 3D map that indicates the likelihood that there is a flight-obstructing object in each cell of the 3D map. The likelihood for a given cell of the 3D map can be determined, for example, based on a ratio of the number of times a lidar sweep detected an object in the cell (‘hits’) to the total number of lidar sweeps over the cell”]) wherein the processing circuit sets the reliability of a piece of attribute information corresponding to a given area based on a proportion of the one or more past pieces of attribute information having a same value as the piece of attribute information, (Chamberlain et al., Col. 9 Lines 41 - 54 [“Based on these point clouds, the object detection module 118 can generate a 3D map that indicates the likelihood that there is a flight-obstructing object in each cell of the 3D map. The likelihood for a given cell of the 3D map can be determined, for example, based on a ratio of the number of times a lidar sweep detected an object in the cell (‘hits’) to the total number of lidar sweeps over the cell”]) and at least one of the past pieces of attribute information used to set the reliability of the piece of attribute information for the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area. (Chamberlain et al., Col. 4 Line 54 - Col. 5 Line 22, Col. 6 Lines 2 - 14 and Lines 23 - 64, Col. 7 Lines 7 - 48, Col. 7 Line 59 - Col. 8 Line 5, Col. 8 Lines 26 - 30, Col. 9 Line 23 - Col. 10 Line 19 [“The algorithm continuously evaluates each point on the map using its features and the features of its neighborhood to find objects of interests. These objects are tracked as the aircraft moves”, “As the rotorcraft moves relative to the landing zone (e.g., approaches it for landing), the object detection module 118 can assess whether any identified objects moved related to a prior scan (e.g., lidar scan used for the point cloud 206). If an identified object keeps moving, the object detection module 118 concludes that the object is a moving object. It can also predict where the object will be in the near-term future based on its prior movements. The moving object detection step 220 can output to the selection step 212 confidence scores for each cell in the point cloud whether it has a moving object or will have the moving object in the near future” and “As the aircraft moves closer to the landing zone, the confidence scores 210 can change with the updated point clouds, particularly when small, potentially-obstructing objects (moving or stationary) are detected”]) Elfes and Chamberlain et al. are combinable because they are both directed towards dividing an area around a vehicle into regions, determining the probability that each region corresponds to an occupied/empty region and utilizing that information to help navigate the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Elfes with the teachings of Chamberlain et al. This modification would have been prompted in order to substitute the cell occupancy probability process of Elfes for the cell occupancy probability technique of Chamberlain et al. The cell occupancy probability technique of Chamberlain et al. could be substituted in place of the cell occupancy probability process of Elfes using well-known techniques in the art and would likely yield predictable results, in that in the combination the cell occupancy probability technique of Chamberlain et al. that is based on a ratio of a number of times that a hit is detected in a respective cell to a total number of measurements of the respective cell wherein at least one of the past measurements corresponds to a different position of the moving body than a position of the moving body corresponding to the latest measurement, i.e. a proportion of one or more past pieces of attribute information having a same value as the piece of attribute information wherein at least one of the past pieces of attribute information used to set the reliability of the piece of attribute information for the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area, would be utilized to obtain and set the probability (reliability) of each cell (area) being occupied or empty. Additionally, this modification would have been prompted in order to enhance the base device of Elfes with the well-known technique Chamberlain et al. applied to a comparable device. Utilizing a processing circuit communicatively coupled to a memory having computer executable components stored therein, as taught by Chamberlain et al., to implement the information processing apparatus of the base device of Elfes would enhance the base device in a variety of ways, such as by allowing for changes to techniques of the base device to be carried out easily through modifications to the computer executable components as opposed to hardware changes as well as by facilitating widespread distribution of techniques of the base device to millions of potential end-users who have access to a computer and ensuring that the techniques of the base device are carried out accurately and efficiently at high computational speed on processor circuitry. Furthermore, this modification would have been prompted by the teachings and suggestions of Elfes that mapping and navigation systems are run on an off-board mainframe, see at least page 51 figure 7 of Elfes. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the cell occupancy probability technique of Chamberlain et al. would be utilized to obtain and set the reliability of the attribute for each of the plurality of areas and that the base device of Elfes would be implemented using a processing circuit communicatively coupled to a memory having computer executable components stored therein so as to ensure that techniques of the base device are carried out accurately and efficiently at high computational speed. Therefore, it would have been obvious to combine Elfes with Chamberlain et al. to obtain the invention as specified in claim 1. 

-	With regards to claim 2, Elfes in view of Chamberlain et al. disclose the apparatus according to claim 1, wherein the processing circuit is configured to acquire position information indicating an observation position, (Elfes, Pg. 47 Left-Hand Column First Full Paragraph - Second Full Paragraph, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping” - Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 52 Fig. 9, Pg. 53 Subsection “Handling robot position uncertainty” - Pg. 54 Subsection “Incorporating positional uncertainty into the mapping process”, Pg. 54 Fig. 14) and set, from the plurality of pieces of attribute information for an area corresponding to a same position, a reliability of the area, on the basis of the position information. (Elfes, Pg. 47 Left-Hand Column First Full Paragraph - Second Full Paragraph, Pg. 48 Subsection “Sensor integration”, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 53 Subsection “Path planning” - Subsection “Handling robot position uncertainty”, Pg. 53 Fig. 13, Pg. 54 Fig. 14, Pg. 56 Table 1 [“separate occupancy grids are maintained for each sensor system and the integration of these sensor maps is performed at a later stage by composing the corresponding cell probabilities.” The Examiner asserts that the corresponding cell probabilities between the separate occupancy grids of Elfes correspond to probabilities taken from cells, areas, corresponding to a same position.]) In addition, analogous art Chamberlain et al. disclose wherein the processing circuit is configured to acquire position information indicating an observation position, (Chamberlain et al., Figs. 1 & 2, Col. 2 Line 48 - Col. 3 Line 19, Col. 3 Lines 36 - 67, Col. 4 Line 66 - Col. 5 Line 11, Col. 11 Lines 22 - 36) and set, from the plurality of pieces of attribute information for an area corresponding to a same position, a reliability of the area, on the basis of the position information. (Chamberlain et al., Col. 4 Lines 2 - 8, Col. 6 Lines 2 - 14, Col. 7 Lines 44 - 48, Col. 7 Line 67 - Col. 8 Line 5, Col. 9 Lines 23 - 67 [“the object detection module 118 can generate a 3D map that indicates the likelihood that there is a flight-obstructing object in each cell of the 3D map. The likelihood for a given cell of the 3D map can be determined, for example, based on a ratio of the number of times a lidar sweep detected an object in the cell (‘hits’) to the total number of lidar sweeps over the cell”]) 

-	With regards to claim 3, Elfes in view of Chamberlain et al. disclose the apparatus according to claim 1, wherein the plurality of pieces of observation information are each a captured image obtained through imaging by an imager (Elfes, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Fig. 7, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”) an area surrounding the moving body. (Elfes, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Fig. 7, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”) In addition, analogous art Chamberlain et al. disclose wherein the plurality of pieces of observation information are each a captured image obtained through imaging by an imager an area surrounding the moving body. (Chamberlain et al., Abstract, Fig. 1, Col. 2 Lines 42 - 48, Col. 2 Lines 10 - 35 and Lines 47 - 67, Col. 5 Lines 12 - 22, Col. 7 Lines 7 - 30, Col. 10 Lines 34 - 48) 

-	With regards to claim 4, Elfes in view of Chamberlain et al. disclose the apparatus according to claim 1, wherein the plurality of pieces of observation information are information indicating a position of an object existing in the surroundings of the moving body. (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration”, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 52 Figs. 9 & 11, Pg. 53 Subsection “Path planning” - Subsection “Handling robot position uncertainty”, Pg. 53 Fig. 13, Pg. 54 Fig. 14, PG. 56 Table 1 [“separate occupancy grids are maintained for each sensor system and the integration of these sensor maps is performed at a later stage by composing the corresponding cell probabilities” and “robot positions from where scans were taken are shown by green circles, while the outline of the room and of major objects is given by white lines”]) In addition, analogous art Chamberlain et al. disclose wherein the plurality of pieces of observation information are information indicating a position of an object existing in the surroundings of the moving body. (Chamberlain et al., Figs. 4A & 4B, Col. 2 Lines 31 - 51, Col. 3 Line 48 - Col. 4 Line 8, Col. 6 Lines 2 - 14, Col. 7 Lines 19 - 29, Col. 9 Line 29 - Col. 10 Line 10, Col. 11 Lines 26 - 30) 
 
-	With regards to claim 5, Elfes in view of Chamberlain et al. disclose the apparatus according to claim 1, wherein the processing circuit is configured to set the reliability to a higher value as the proportion of the one or more past pieces of attribute information having the same value as the piece of attribute information is higher, (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration”, Pg. 49 Fig. 3, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Figs. 7 & 8, Pg. 53 Subsection “Path planning” - Subsection “Handling robot position uncertainty”, Pg. 53 Fig. 13, Pg. 54 Fig. 14 [“sensor integration can be performed using a formula similar to Equation 1 to combine the estimates provided by different sensors” and “when separate occupancy grids are maintained for each sensor system and the integration of these sensor maps is performed at a later stage by composing the corresponding cell probabilities. This scenario requires the combination of probabilistic evidence from multiple sources, which can be addressed using an estimation method known as the independent opinion pool.6 This method involves summing the evidence for each cell state and performing the appropriate normalization.” The Examiner asserts that, for example, during the sequential updating of the cell occupancy probabilities the probability (reliability) of a cell (area) being occupied would be assigned a higher value if the previous estimated state(s) (attribute) of that cell (corresponding area) was identified as being occupied, i.e. the proportion of the one or more past pieces of attribute information having the same value as the piece of attribute information is higher, as opposed to if the previous estimated state(s) of that cell was identified as something other than occupied, i.e. the of the one or more past pieces of attribute information having the same value as the piece of attribute information is lower, in which case the probability (reliability) of that cell would be calculated out to be a lower value. Additionally, the Examiner asserts that, for example, during the sensor integration process of Elfes the probability, reliability, of a cell being occupied would be assigned a higher value if each sensor estimated that cell as being occupied, i.e. their attributes are correlated, as opposed to if each sensor estimated that cell’s attribute differently in which case the probability, reliability, of that cell would be calculated out to be a lower value.]) and set the reliability to a lower value as the proportion of the one or more past pieces of attribute information having a same value as the piece of attribute information is lower. (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration”, Pg. 49 Fig. 3, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Figs. 7 & 8, Pg. 53 Subsection “Path planning” - Subsection “Handling robot position uncertainty”, Pg. 53 Fig. 13, Pg. 54 Fig. 14) In addition, analogous art Chamberlain et al. disclose wherein the processing circuit is configured to set the reliability to a higher value as the proportion of the one or more past pieces of attribute information having the same value as the piece of attribute information is higher, (Chamberlain et al., Col. 4 Lines 2 - 8, Col. 6 Lines 2 - 14, Col. 7 Lines 44 - 48, Col. 7 Line 67 - Col. 8 Line 5, Col. 9 Lines 23 - 67 [“the object detection module 118 can generate a 3D map that indicates the likelihood that there is a flight-obstructing object in each cell of the 3D map. The likelihood for a given cell of the 3D map can be determined, for example, based on a ratio of the number of times a lidar sweep detected an object in the cell (‘hits’) to the total number of lidar sweeps over the cell”]) and set the reliability to a lower value as the proportion of the one or more past pieces of attribute information having a same value as the piece of attribute information is lower. (Chamberlain et al., Col. 4 Lines 2 - 8, Col. 6 Lines 2 - 14, Col. 7 Lines 44 - 48, Col. 7 Line 67 - Col. 8 Line 5, Col. 9 Lines 23 - 67) 

-	With regards to claim 6, Elfes in view of Chamberlain et al. disclose the apparatus according to claim 1. Elfes fails to disclose explicitly wherein the processing circuit is configured to calculate travelable probability of the moving body on the basis of the plurality of pieces of attribute information. Pertaining to analogous art, Chamberlain et al. disclose wherein the processing circuit is configured to calculate travelable probability of the moving body on the basis of the plurality of pieces of attribute information. (Chamberlain et al., Figs. 4A & 4B, Col. 7 Lines 27 - 48, Col. 8 Lines 6 - 44, Col. 9 Line 23 - Col. 10 Line 19) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Elfes in view of Chamberlain et al. with additional teachings of Chamberlain et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Chamberlain et al. applied to a comparable device. Calculating a probability indicating that the moving body is travelable in each area, as taught by Chamberlain et al., would enhance the combined base device by enhancing its ability to determine optimal paths for the moving body to utilize during navigation since areas that correspond to an intended path of travel for vehicles would have their associated probabilities increased so as to help ensure that the moving body selects a path that stays on the intended path of travel for vehicles. Furthermore, this modification would have been prompted by the teachings and suggestions of Elfes that his occupancy grid can be utilized to facilitate obstacle avoidance and path planning and navigation of a mobile robot, see at least page 49 subsection “Decision making” and page 53 subsection “Path planning” of Elfes. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that each area would have a corresponding travelable probability calculated for it so as to help ensure that the moving body determines and utilizes an optimal path for traveling on during navigation thereby reducing the risk of collisions during movement and improving safety. Therefore, it would have been obvious to combine Elfes in view of Chamberlain et al. with additional teachings of Chamberlain et al. to obtain the invention as specified in claim 6. 

-	With regards to claim 13, Elfes in view of Chamberlain et al. disclose the apparatus according to claim 6, storing the travelable probability. (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration” [“each cell stores a probabilistic estimate of its state”]) Elfes fails to disclose expressly the memory. Pertaining to analogous art, Chamberlain et al. disclose wherein the memory is configured to store therein the travelable probability. (Chamberlain et al., Col. 3 Lines 10 - 35, Col. 7 Lines 27 - 48, Col. 8 Lines 6 - 44, Col. 9 Line 23 - Col. 10 Line 19, Col. 12 Lines 8 - 45 [“The maps, both the likelihood map and the direction map, can be efficiently scrolled while flying, e.g., the maps are moved but typically such that there is overlap with the old location, i.e. most data is retained”]) 

-	With regards to claim 14, Elfes in view of Chamberlain et al. disclose the apparatus according to claim 6, wherein the processing circuit is configured to calculate control information of the moving body. (Elfes, Pg. 49 Subsection “Decision making”, Pg. 53 Subsection “Using occupancy grids for mobile robot navigation” - Subsection “Handling robot position uncertainty”, Pg. 54 Fig. 14, Pg. 56 Table 1) In addition, analogous art Chamberlain et al. disclose wherein the processing circuit is configured to calculate control information of the moving body. (Chamberlain et al., Fig. 1, Col. 2 Lines 2 - 14 and Lines 22 - 27, Col. 4 Lines 14 - 53) 

-	With regards to claim 15, Elfes in view of Chamberlain et al. disclose the apparatus according to claim 1, further comprising: a sensor (Elfes, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Fig. 7, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”) configured to measure the plurality of pieces of observation information. (Elfes, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Fig. 7, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”) In addition, analogous art Chamberlain et al. disclose a sensor (Chamberlain et al., Abstract, Figs. 1 & 2, Col. 2 Lines 31 - 48, Col. 3 Lines 10 - 19, Col. 7 Lines 7 - 30, Col. 10 Lines 36 - 45) configured to measure the plurality of pieces of observation information. (Chamberlain et al., Abstract, Figs. 1 & 2, Col. 2 Lines 31 - 48, Col. 3 Lines 10 - 19, Col. 7 Lines 7 - 30, Col. 10 Lines 36 - 45) 

-	With regards to claim 16, Elfes in view of Chamberlain et al. disclose the information processing apparatus according to claim 1. ([The Examiner asserts that Elfes in view of Chamberlain et al. disclose the apparatus according to claim 1, see the analysis of claim 1 provided herein above.]) Elfes discloses a vehicle. (Elfes, Pg. 51 Figs. 7 & 8) Elfes fails to disclose expressly a vehicle mounting the information processing apparatus. Pertaining to analogous art, Chamberlain et al. disclose a vehicle mounting the information processing apparatus. (Chamberlain et al., Abstract, Col. 1 Line 66 - Col. 2 Line 14, Col. 3 Lines 10 - 35, Col. 10 Lines 34 - 64, Col. 11 Line 66 - Col. 12 Line 7) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Elfes in view of Chamberlain et al. with additional teachings of Chamberlain et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Chamberlain et al. applied to a comparable device. Mounting the information processing apparatus in a vehicle would enhance the combined base device by enabling it to operate in an independent fashion and by allowing for the moving body to capture and process information observed from areas surrounding it during travel and utilize the results obtained from processing the information observed during its travels for a variety of purposes, such as to enhance its navigational information and/or to increase its safety during its movements. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would be mounted in a vehicle so as to enable the vehicle to operate in a self-sufficient and independent fashion during its travels. Therefore, it would have been obvious to combine Elfes in view of Chamberlain et al. with additional teachings of Chamberlain et al. to obtain the invention as specified in claim 16.

-	With regards to claim 20, Elfes discloses an information processing method (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration”, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Figs. 7 & 8, Pg. 53 Subsection “Using occupancy grids for mobile robot navigation” - Subsection “Path planning”, Pg. 54 Fig. 14) comprising: acquiring a plurality of pieces of observation information of surroundings of a moving body; (Elfes, Pg. 47 Subsection “Estimating the occupancy grid” - Pg. 48 Subsection “Sensor integration”, Pg. 49 Fig. 3, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping” - Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 52 Fig. 9, Pg. 54 Fig. 14) generating a plurality of pieces of attribute information of the surroundings of the moving body on the basis of the plurality of pieces of observation information; (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration”, Pg. 48 Figs. 1 & 2, Pg. 50 Fig. 6, Pg. 52 Figs. 9 - 11, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 53 Fig. 13, Pg. 54 Fig. 14, Pg. 56 Table 1) and setting a reliability of each of the plurality of pieces of attribute information of the surroundings of the moving body (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration”, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 53 Subsection “Path planning” - Subsection “Handling robot position uncertainty”, Pg. 53 Fig. 13, Pg. 54 Fig. 14, Pg. 56 Table 1 [“we use the sequential updating formulation of Bayes’ theorem to determine the cell occupancy probabilities. Given a current estimate of the state of a cell Ci, P[s(Ci) = OCC I {r}t], based on observations {r}t = {r1, ..., rt} and given a new observation rt+1, the improved estimate is given by P[s(Ci) = OCC | {r}t+1] = (1) 
    PNG
    media_image1.png
    64
    271
    media_image1.png
    Greyscale
 In this recursive formulation, the previous estimate of the cell state, P[s(Ci) = OCC I {r}t], serves as the prior and is obtained directly from the occupancy grid. The new cell state estimate P[s(Ci) = OCC | {r}t+1] is subsequently stored again in the map”, “sensor integration can be performed using a formula similar to Equation 1 to combine the estimates provided by different sensors” and “when separate occupancy grids are maintained for each sensor system and the integration of these sensor maps is performed at a later stage by composing the corresponding cell probabilities. This scenario requires the combination of probabilistic evidence from multiple sources, which can be addressed using an estimation method known as the independent opinion pool.6 This method involves summing the evidence for each cell state and performing the appropriate normalization”]) based on attribute information included in one or more past pieces of attribute information corresponding to an area at a same position as each respective piece of attribute information, (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration”, Pg. 49 Fig. 3, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Figs. 7 & 8, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 53 Subsection “Path planning” - Subsection “Handling robot position uncertainty”, Pg. 53 Fig. 13, Pg. 54 Fig. 14 [“Given a current estimate of the state of a cell Ci, P[s(Ci) = OCC I {r}t], based on observations {r}t = {r1, ..., rt} and given a new observation rt+1, the improved estimate is given by P[s(Ci) = OCC | {r}t+1] = (1) 
    PNG
    media_image1.png
    64
    271
    media_image1.png
    Greyscale
 In this recursive formulation, the previous estimate of the cell state, P[s(Ci) = OCC I {r}t], serves as the prior and is obtained directly from the occupancy grid. The new cell state estimate P[s(Ci) = OCC | {r}t+1] is subsequently stored again in the map”]) wherein setting is performed for the reliability of a piece of attribute information corresponding to a given area based on one or more past pieces of attribute information having a same values as the piece of attribute information, (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration”, Pg. 49 Fig. 3, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Figs. 7 & 8, Pg. 53 Subsection “Path planning” - Subsection “Handling robot position uncertainty”, Pg. 53 Fig. 13, Pg. 54 Fig. 14 [“Given a current estimate of the state of a cell Ci, P[s(Ci) = OCC I {r}t], based on observations {r}t = {r1, ..., rt} and given a new observation rt+1, the improved estimate is given by P[s(Ci) = OCC | {r}t+1] = (1) 
    PNG
    media_image1.png
    64
    271
    media_image1.png
    Greyscale
 In this recursive formulation, the previous estimate of the cell state, P[s(Ci) = OCC I {r}t], serves as the prior and is obtained directly from the occupancy grid. The new cell state estimate P[s(Ci) = OCC | {r}t+1] is subsequently stored again in the map.”]) and at least one of the past pieces of attribute information used to set the reliability of the piece of attribute information for the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area. (Elfes, Pgs. 47 - 48 Subsection “Estimating the occupancy grid”, Pg. 50 Subsection “Characteristics of the occupancy grid approach” ¶ 3, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 52 Figs. 9 - 11, Pg. 54 Fig. 14 [“we compose information from multiple sensor readings taken from different viewpoints to estimate and improve the sensor-derived occupancy grids”, “Figure 9. A two-dimensional sonar occupancy grid. Cells with high occupancy probability are represented in red, while cells with low occupancy probability are shown in blue. The robot positions from where scans were taken are shown by green circles” and “Range measurements from each sensor are converted directly to the occupancy grid representation, where data taken from multiple views and from different sensors can be combined naturally.” The Examiner asserts that figures 9 and 11 of Elfes illustrate that the occupancy grid is derived from multiple measurements taken from differing positions of the moving body.]) Elfes fails to disclose expressly setting the reliability based on a proportion of the one or more past pieces of attribute information having a same values as the piece of attribute information. Pertaining to analogous art, Chamberlain et al. disclose an information processing method (Chamberlain et al., Figs. 1 & 2, Col. 3 Lines 20 - 35, Col. 4 Lines 54 - 66, Col. 11 Lines 37 - 65, Col. 12 Lines 8 - 55) comprising: acquiring a plurality of pieces of observation information of surroundings of a moving body; (Chamberlain et al., Figs. 1 - 4A, Col. 2 Lines 27 - 51, Col. 3 Line 44 - Col. 4 Line 13, Col. 4 Line 66 - Col. 5 Line 22, Col. 7 Lines 14 - 30) generating a plurality of pieces of attribute information of the surroundings of the moving body on the basis of the plurality of pieces of observation information; (Chamberlain et al., Figs. 3 - 4B, Col. 3 Line 54 - Col. 4 Line 8, Col. 6 Lines 2 - 22, Col. 7 Lines 14 - 48, Col. 7 Line 67 - Col. 8 Line 5, Col. 9 Line 23 - Col. 10 Line 5 [“The 3D map may be generated based on the corrected, registered point cloud 206 and/or the uncorrected registered point cloud 202, both of which are continuously updated as the aircraft flies and acquires new lidar sweep data, etc. Based on these point clouds, the object detection module 118 can generate a 3D map that indicates the likelihood that there is a flight-obstructing object in each cell of the 3D map. The likelihood for a given cell of the 3D map can be determined, for example, based on a ratio of the number of times a lidar sweep detected an object in the cell (‘hits’) to the total number of lidar sweeps over the cell”]) and setting a reliability of each of the plurality of pieces of attribute information of the surroundings of the moving body based on attribute information included in one or more past pieces of attribute information corresponding to an area at a same position as each respective piece of attribute information, (Chamberlain et al., Col. 4 Lines 2 - 8, Col. 6 Lines 2 - 14, Col. 7 Lines 44 - 48, Col. 7 Line 67 - Col. 8 Line 5, Col. 9 Lines 23 - 67 [“the object detection module 118 can generate a 3D map that indicates the likelihood that there is a flight-obstructing object in each cell of the 3D map. The likelihood for a given cell of the 3D map can be determined, for example, based on a ratio of the number of times a lidar sweep detected an object in the cell (‘hits’) to the total number of lidar sweeps over the cell”]) wherein setting is performed for the reliability of a piece of attribute information corresponding to a given area based on a proportion of the one or more past pieces of attribute information having a same values as the piece of attribute information, (Chamberlain et al., Col. 9 Lines 41 - 54 [“Based on these point clouds, the object detection module 118 can generate a 3D map that indicates the likelihood that there is a flight-obstructing object in each cell of the 3D map. The likelihood for a given cell of the 3D map can be determined, for example, based on a ratio of the number of times a lidar sweep detected an object in the cell (‘hits’) to the total number of lidar sweeps over the cell”]) and at least one of the past pieces of attribute information used to set the reliability of the piece of attribute information for the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area. (Chamberlain et al., Col. 4 Line 54 - Col. 5 Line 22, Col. 6 Lines 2 - 14 and Lines 23 - 64, Col. 7 Lines 7 - 48, Col. 7 Line 59 - Col. 8 Line 5, Col. 8 Lines 26 - 30, Col. 9 Line 23 - Col. 10 Line 19 [“The algorithm continuously evaluates each point on the map using its features and the features of its neighborhood to find objects of interests. These objects are tracked as the aircraft moves”, “As the rotorcraft moves relative to the landing zone (e.g., approaches it for landing), the object detection module 118 can assess whether any identified objects moved related to a prior scan (e.g., lidar scan used for the point cloud 206). If an identified object keeps moving, the object detection module 118 concludes that the object is a moving object. It can also predict where the object will be in the near-term future based on its prior movements. The moving object detection step 220 can output to the selection step 212 confidence scores for each cell in the point cloud whether it has a moving object or will have the moving object in the near future” and “As the aircraft moves closer to the landing zone, the confidence scores 210 can change with the updated point clouds, particularly when small, potentially-obstructing objects (moving or stationary) are detected”]) Elfes and Chamberlain et al. are combinable because they are both directed towards dividing an area around a vehicle into regions, determining the probability that each region corresponds to an occupied/empty region and utilizing that information to help navigate the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Elfes with the teachings of Chamberlain et al. This modification would have been prompted in order to substitute the cell occupancy probability process of Elfes for the cell occupancy probability technique of Chamberlain et al. The cell occupancy probability technique of Chamberlain et al. could be substituted in place of the cell occupancy probability process of Elfes using well-known techniques in the art and would likely yield predictable results, in that in the combination the cell occupancy probability technique of Chamberlain et al. that is based on a ratio of a number of times that a hit is detected in a respective cell to a total number of measurements of the respective cell wherein at least one of the past measurements corresponds to a different position of the moving body than a position of the moving body corresponding to the latest measurement, i.e. a proportion of one or more past pieces of attribute information having a same value as the piece of attribute information wherein at least one of the past pieces of attribute information used to set the reliability of the piece of attribute information for the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area, would be utilized to obtain and set the probability (reliability) of each cell (area) being occupied or empty. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the cell occupancy probability technique of Chamberlain et al. would be utilized to obtain and set the reliability of the attribute for each of the plurality of areas. Therefore, it would have been obvious to combine Elfes with Chamberlain et al. to obtain the invention as specified in claim 20. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alberto Elfes, “Using Occupancy Grids for Mobile Robot Perception and Navigation”, IEEE, Computer Vol. 22, Issue 6, June 1989, pages 46 - 57, herein referred to as “Elfes”, in view of Chamberlain et al. U.S. Patent No. 10,029,804 as applied to claim 6 above, and further in view of Zhang et al. U.S. Publication No. 2013/0265424 A1.

-	With regards to claim 7, Elfes in view of Chamberlain et al. disclose the apparatus according to claim 6. Elfes fails to disclose explicitly wherein the processing circuit is configured to calculate the travelable probability of a first area where an attribute is a roadway to be a higher value than the travelable probability of a second area where the attribute is other than the roadway. Pertaining to analogous art, Zhang et al. disclose wherein the processing circuit is configured to calculate the travelable probability of a first area where an attribute is a roadway to be a higher value than the travelable probability of a second area where the attribute is other than the roadway. (Zhang et al., Pg. 1 ¶ 0004, Pg. 2 ¶ 0013 and 0016, Pg. 3 ¶ 0023 and 0030 [“The determined probability values of each represent a likelihood of whether a respective patch is a clear path of the traveled road” and “a confidence map is generated for which high confidence is assigned to the region or regions between the detected road edges… and low confidence value is assigned to the region or regions outside of the detected road edges. For those segmentation patches that fall in the region outside of the identified road edges, the likelihood of that segmentation patch being part of the clear path is decreased”]) Elfes in view of Chamberlain et al. and Zhang et al. are combinable because they are all directed towards dividing an area around a vehicle into regions, determining the probability that each region corresponds to an occupied/empty region and utilizing that information to help navigate the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Elfes in view of Chamberlain et al. with the teachings of Zhang et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Zhang et al. applied to a comparable device. Calculating a travelable probability to be higher in areas deemed to be roadways as compared to other areas, as taught by Zhang et al., would enhance the combined base device by enhancing its ability to accurately determine optimal and safe paths of travel for the moving body when it is intended to move along on roadways, since those areas will be given a higher travelable probability, thereby helping it stay on roadways during navigation. Furthermore, this modification would have been prompted by the teachings and suggestions of Elfes that his occupancy grid can be utilized to facilitate obstacle avoidance and path planning and navigation of a mobile robot, see at least page 49 subsection “Decision making” and page 53 subsection “Path planning” of Elfes. Moreover, this modification would have been prompted by the teachings and suggestions of Chamberlain et al. that their evidence grids can also be used for path planning and obstacle avoidance along with navigation, see at least column 4 lines 2 - 22, column 7 line 29 - column 8 line 44, column 9 lines 23 - 54 and column 11 lines 22 - 36 of Chamberlain et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that areas deemed to be roadways would be given higher travelable probability values compared to other areas so as help ensure that the moving body navigates along roadways during travel. Therefore, it would have been obvious to combine Elfes in view of Chamberlain et al. with Zhang et al. to obtain the invention as specified in claim 7. 

Claims 8 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Alberto Elfes, “Using Occupancy Grids for Mobile Robot Perception and Navigation”, IEEE, Computer Vol. 22, Issue 6, June 1989, pages 46 - 57, herein referred to as “Elfes”, in view of Chamberlain et al. U.S. Patent No. 10,029,804 as applied to claim 6 above, and further in view of Honda U.S. Patent No. 7,054,467.

-	With regards to claim 8, Elfes in view of Chamberlain et al. disclose the apparatus according to claim 6, wherein the processing circuit is configured to acquire, for each of a plurality of sensors that observes the surroundings of the moving body, (Elfes, Pg. 48 Subsection “Sensor integration”, Pg. 50 Fig. 6, Pg. 50 Subsection “Characteristics of the occupancy grid approach” - Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Fig. 7, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 53 Fig. 13) probability information indicating travelable areas, (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 49 Subsection “Decision making”, Pg. 52 Figs. 9 & 10, Pg. 53 Fig. 13 [“The state variable s(C) associated with a cell C of the occupancy grid is defined as a discrete random variable with two states, occupied and empty”]) and reliability information indicating the reliability of each of the plurality of pieces of attribute information of the surroundings of the moving body, (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 49 Subsection “Incorporation of user-provided maps”, Pg. 52 Figs. 9 & 10, Pg. 53 Fig. 13 [“each cell stores a probabilistic estimate of its state” and “To provide a common representation, the geometric models are scan-converted into an occupancy grid, with occupied and empty areas assigned appropriate probabilities”]) and to determine a final probability of the travelable areas of the surroundings of the moving body on the basis of the probability information and the reliability information. (Elfes, Pg. 47 Subsection “Estimating the occupancy grid” - Pg. 48 Subsection “Sensor integration”, Pg. 52 “Sensor integration of sonar and scanline stereo”, Pg. 53 Fig. 13) Elfes fails to disclose explicitly acquiring travelable probabilities, and determining a final probability of the travelable probability of the surroundings of the moving body on the basis of the reliability information of each of the plurality of sensors. Pertaining to analogous art, Chamberlain et al. disclose wherein the processing circuit is configured to acquire, for each of a plurality of sensors that observes the surroundings of the moving body, (Chamberlain et al., Abstract, Figs. 1 & 2, Col. 2 Lines 31 - 48, Col. 3 Lines 10 - 19, Col. 7 Lines 7 - 30, Col. 10 Lines 36 - 45) probability information indicating travelable probability of the surroundings of the moving body, (Chamberlain et al., Figs. 4A & 4B, Col. 7 Lines 27 - 48, Col. 8 Lines 6 - 44, Col. 9 Line 23 - Col. 10 Line 19) and reliability information indicating the reliability of each of the plurality of pieces of attribute information of the surroundings of the moving body. (Chamberlain et al., Col. 4 Lines 2 - 8, Col. 6 Lines 2 - 14, Col. 7 Lines 44 - 48, Col. 7 Line 67 - Col. 8 Line 5, Col. 9 Lines 23 - 67) Chamberlain et al. fail to disclose explicitly determining a final probability of the travelable probability of the surroundings of the moving body on the basis of the reliability information of each of the plurality of sensors. Pertaining to analogous art, Honda discloses wherein the processing circuit is configured to acquire, for each of a plurality of sensors that observes the surroundings of the moving body, (Honda, Abstract, Figs. 1, 8 & 13, Col. 14 Line 66 - Col. 15 Line 8, Col. 20 Lines 13 - 21, Col. 21 Lines 47 - 62, Col. 23 Line 62 - Col. 24 Line 17, Col. 28 Line 58 - Col. 29 Line 16, Col. 32 Lines 13 - 16) probability information indicating travelable probability of the surroundings of the moving body, , (Honda, Col. 20 Lines 5 - 56, Col. 24 Lines 18 - 53, Col. 25 Lines 54 - 65 [“In each sensor 11, the parameter conversion section 12 assigns parameters of one or more types to a single pixel. One of first parameters of many types assignable to a single pixel corresponds to the degree of presence representing whether or not an object is present in a pixel.” The Examiner asserts that if an object is present in an area then it is not travelable. ]) and reliability information indicating the reliability of each of the plurality of pieces of attribute information of the surroundings of the moving body, (Honda, Figs. 8, 10 & 12A - 13, Col. 13 Lines 55 - 67, Col. 18 Lines 36 - 47, Col. 23 Line 62 - Col. 24 Line 17, Col. 28 Line 58 - Col. 29 Line 11) and to determine a final probability of the travelable probability of the surroundings of the moving body on the basis of the probability information and the reliability information of each of the plurality of sensors. (Honda, Abstract, Figs. 8, 10 & 13, Col. 13 Line 46 - Col. 14 Line 14, Col. 23 Line 42 - Col. 24 Line 30, Col. 25 Lines 4 - 22 [“The first reliability storage section 17 stores, for each sensor 11, the degree of first reliability assigned to all pixels”, “According to another example in which a second parameter is calculated while the degree of first reliability is taken into account, the first parameters assigned to a pixel are weighted by first reliability, and the thus-weighted first parameters are integrated into a second parameter. In connection with calculation of a second parameter, the higher the degree of first reliability, the greater the influence imposed on the second parameter by the first parameters” and “According to still another example of calculation of a second parameter while first reliability is taken into consideration, the degrees of first reliability of the first parameters assigned to a pixel are compared with each other. The first parameter having the highest degree of reliability is taken as a second parameter”]) Elfes in view of Chamberlain et al. and Honda are combinable because they are all directed towards utilizing a plurality of sensors to sense an area surrounding a vehicle, dividing the area around the vehicle into regions, determining the probability that each region corresponds to an occupied/empty region and utilizing that information to help navigate the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Elfes in view of Chamberlain et al. with the teachings of Honda. This modification would have been prompted in order to enhance the combined base device with the well-known technique Honda applied to a comparable device. Determining a final travelable probability for each area based on the probability information and the reliability information of each of the plurality of sensors, as taught by Honda, would enhance the combined base device by improving its ability to accurately estimate the travelable probability of each area since estimated probabilities for each area from each sensor would have their reliability taken into account independently during integration/fusion of their estimated probabilities so that the most reliable probability could be selected or weighted more heavily than probabilities estimated from less reliable sensors, as taught and suggested by Honda, see at least column 25 lines 4 - 22. Furthermore, this modification would have been prompted by the teachings and suggestions of Chamberlain et al. that sensor data has varying degrees of error in it and that data quality can be taken into account when determining the confidence of object detections, see at least column 5 lines 12 - 22 and column 6 lines 23 - 64 of Chamberlain et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the reliability of each sensor would be taken into account during the integration/fusion of their estimated probabilities for each area so as to help ensure that the final probability for each area is determined as accurately as possible. Therefore, it would have been obvious to combine Elfes in view of Chamberlain et al. with Honda to obtain the invention as specified in claim 8.  

-	With regards to claim 9, Elfes in view of Chamberlain et al. in view of Honda disclose the apparatus according to claim 8. Elfes fails to disclose explicitly wherein the processing circuit is configured to determine the travelable probability corresponding to a sensor having a highest reliability as the final probability. Pertaining to analogous art, Honda discloses wherein the processing circuit is configured to determine the travelable probability corresponding to a sensor having a highest reliability as the final probability. (Honda, Figs. 8 - 10, Col. 13 Line 55 - Col. 14 Line 14, Col. 25 Lines 13 - 22 [“The first reliability storage section 17 stores, for each sensor 11, the degree of first reliability assigned to all pixels” and “According to still another example of calculation of a second parameter while first reliability is taken into consideration, the degrees of first reliability of the first parameters assigned to a pixel are compared with each other. The first parameter having the highest degree of reliability is taken as a second parameter”]) 

-	With regards to claim 10, Elfes in view of Chamberlain et al. in view of Honda disclose the apparatus according to claim 8. Elfes fails to disclose explicitly wherein the processing circuit is configured to perform weighted summing of the travelable probabilities of each of the plurality of sensors to determine the final probability, according to the reliability information of each of the plurality of sensors. Pertaining to analogous art, Honda discloses wherein the processing circuit is configured to perform weighted summing of the travelable probabilities of each of the plurality of sensors to determine the final probability, according to the reliability information of each of the plurality of sensors. (Honda, Figs. 8 - 10, Col. 13 Line 55 - Col. 14 Line 14, Col. 25 Lines 4 - 13 [“The first reliability storage section 17 stores, for each sensor 11, the degree of first reliability assigned to all pixels” and “According to another example in which a second parameter is calculated while the degree of first reliability is taken into account, the first parameters assigned to a pixel are weighted by first reliability, and the thus-weighted first parameters are integrated into a second parameter. In connection with calculation of a second parameter, the higher the degree of first reliability, the greater the influence imposed on the second parameter by the first parameters”]) 

-	With regards to claim 11, Elfes in view of Chamberlain et al. in view of Honda disclose the apparatus according to claim 8, storing the final probability. (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration” [“each cell stores a probabilistic estimate of its state”]) Elfes fails to disclose expressly the memory. Pertaining to analogous art, Chamberlain et al. disclose wherein the memory is configured to store therein the final probability. (Chamberlain et al., Col. 3 Lines 10 - 35, Col. 7 Lines 27 - 48, Col. 8 Lines 6 - 44, Col. 9 Line 23 - Col. 10 Line 19, Col. 12 Lines 8 - 45 [“The maps, both the likelihood map and the direction map, can be efficiently scrolled while flying, e.g., the maps are moved but typically such that there is overlap with the old location, i.e. most data is retained”]) In addition, analogous art Honda discloses wherein the memory is configured to store therein the final probability. (Honda, Figs. 1 & 18, Col. 12 Line 39 - Col. 13 Line 6, Col. 13 Lines 20 - 37 and Lines 46 - 54, Col. 48 Line 49 - Col. 49 Line 25)

-	With regards to claim 12, Elfes in view of Chamberlain et al. in view of Honda disclose the apparatus according to claim 8, wherein the processing circuit is configured to calculate control information of the moving body on the basis of the final probability. (Elfes, Pg. 49 Subsection “Decision making”, Pg. 53 Subsection “Using occupancy grids for mobile robot navigation” - Subsection “Handling robot position uncertainty”, Pg. 54 Fig. 14, Pg. 56 Table 1) In addition, analogous art Chamberlain et al. disclose wherein the processing circuit is configured to calculate control information of the moving body on the basis of the final probability. (Chamberlain et al., Fig. 1, Col. 2 Lines 2 - 14 and Lines 22 - 27, Col. 4 Lines 2 - 53, Col. 7 Lines 12 - 48, Col. 8 Lines 6 - 44, Col. 9 Lines 23 - 54, Col. 11 Lines 15 - 36) Additionally, analogous art Honda discloses wherein the processing circuit is configured to calculate control information of the moving body on the basis of the final probability. (Honda, Abstract, Figs. 1, 17 & 18, Col. 39 Line 54 - Col. 40 Line 3, Col. 40 Line 36 - Col. 41 Line 5, Col. 41 Line 52 - Col. 42 Line 9, Col. 51 Lines 31 - 33) 

Claims 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain et al. U.S. Patent No. 10,029,804 in view of Tanaka et al. U.S. Publication No. 2011/0178668 A1.

-	With regards to claim 17, Chamberlain et al. disclose an information processing apparatus (Chamberlain et al., Fig. 1, Col. 3 Lines 20 - 35, Col. 12 Lines 8 - 55) comprising: information regarding an existence probability of an object existing in surroundings of a moving body, (Chamberlain et al., Col. 4 Lines 2 - 8, Col. 9 Lines 23 - 54, Col. 11 Lines 22 - 36 [“the object detection module 118 could generate a dense 3D probabilistic representation of the environment for the vehicle, such as a 3D evidence grid in which every cell in the grid reports the likelihood that there is an object in that cell”]) the existence probability being calculated on the basis of each of a plurality of pieces of attribute information of the surroundings of the moving body and a reliability of each of the plurality of pieces of the attribute information (Chamberlain et al., Col. 4 Lines 2 - 8, Col. 6 Lines 2 - 14 and Lines 33 - 64, Col. 7 Lines 7 - 48, Col. 7 Line 67 - Col. 8 Line 5, Col. 9 Lines 23 - 67) based on attribute information included in one or more past pieces of attribute information corresponding to an area at a same position as each respective piece of attribute information, (Chamberlain et al., Col. 4 Lines 2 - 8, Col. 6 Lines 2 - 14, Col. 7 Lines 44 - 48, Col. 7 Line 67 - Col. 8 Line 5, Col. 9 Lines 23 - 67) wherein the information processing apparatus sets the reliability of a piece of attribute information corresponding to a given area based on a proportion of the one or more past pieces of attribute information having a same value as the piece of attribute information, (Chamberlain et al., Col. 4 Lines 2 - 8, Col. 6 Lines 2 - 14, Col. 7 Lines 44 - 48, Col. 7 Line 67 - Col. 8 Line 5, Col. 9 Lines 23 - 67 [“Based on these point clouds, the object detection module 118 can generate a 3D map that indicates the likelihood that there is a flight-obstructing object in each cell of the 3D map. The likelihood for a given cell of the 3D map can be determined, for example, based on a ratio of the number of times a lidar sweep detected an object in the cell (‘hits’) to the total number of lidar sweeps over the cell”]) and at least one of the past pieces of attribute information used to set the reliability of the piece of attribute information for the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area. (Chamberlain et al., Col. 4 Line 54 - Col. 5 Line 22, Col. 6 Lines 2 - 14 and Lines 23 - 64, Col. 7 Lines 7 - 48, Col. 7 Line 59 - Col. 8 Line 5, Col. 8 Lines 26 - 30, Col. 9 Line 23 - Col. 10 Line 19 [“The algorithm continuously evaluates each point on the map using its features and the features of its neighborhood to find objects of interests. These objects are tracked as the aircraft moves”, “As the rotorcraft moves relative to the landing zone (e.g., approaches it for landing), the object detection module 118 can assess whether any identified objects moved related to a prior scan (e.g., lidar scan used for the point cloud 206). If an identified object keeps moving, the object detection module 118 concludes that the object is a moving object. It can also predict where the object will be in the near-term future based on its prior movements. The moving object detection step 220 can output to the selection step 212 confidence scores for each cell in the point cloud whether it has a moving object or will have the moving object in the near future” and “As the aircraft moves closer to the landing zone, the confidence scores 210 can change with the updated point clouds, particularly when small, potentially-obstructing objects (moving or stationary) are detected”]) Chamberlain et al. fail to disclose expressly a display configured to display information regarding an existence probability of an object existing in surroundings of a moving body. Pertaining to analogous art, Tanaka et al. disclose an information processing apparatus (Tanaka et al., Abstract, Figs. 1 & 7, Pg. 2 ¶ 0026 - 0027, Pg. 4 ¶ 0048 - 0049, Pg. 5 ¶ 0054 - 0058, Pg. 6 ¶ 0063) comprising: a display (Tanaka et al., Abstract, Fig. 1, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0034, Pg. 3 ¶ 0041 - Pg. 4 ¶ 0042, Pg. 6 ¶ 0062) configured to display information regarding an existence probability of an object existing in surroundings of a moving body. (Tanaka et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0009 - 0012, Pg. 2 ¶ 0028 - 0033, Pg. 4 ¶ 0047, Pg. 6 ¶ 0060 - 0061) Chamberlain et al. and Tanaka et al. are combinable because they are both directed towards obtaining probabilities of the existence of an object existing in surroundings of a moving body during movement of the moving body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chamberlain et al. with the teachings of Tanaka et al. This modification would have been prompted in order to enhance the base device of Chamberlain et al. with the well-known and applicable technique Tanaka et al. applied to a similar device. Utilizing a display to display information regarding an existence probability of an object existing in surroundings of the moving body, as taught by Tanaka et al., would enhance the base device of Chamberlain et al. by providing its users with a visual representation of the object existence probability map it has calculated so that they can make informed and improved decisions when guiding the aircraft, or deciding whether to intervene in autonomous control of the aircraft, thereby ensuring that aircraft is safely operated. In addition, this modification would enhance the base device of Chamberlain et al. by providing for a way for its end users to ensure that it is calculating and utilizing accurate and reliable object existence probability maps during its operations. Furthermore, this modification would have been prompted by the teachings and suggestions of Chamberlain et al. to provide an audible, visual, or other alerts to a flight crew if an object of concern has been detected, that the likelihood map can be scrolled while flying and that other outputs of their system can be provided to a flight crew to aid them in landing an aircraft, see at least column 4 lines 2 - 13 and column 10 lines 14 - 33 of Chamberlain et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a display would be utilized to display information regarding an existence probability of an object existing in surroundings of the moving body calculated by the base device so as to provide valuable feedback to operators of the moving body to help ensure that the moving body navigates safely during its operation and travels. Therefore, it would have been obvious to combine Chamberlain et al. with Tanaka et al. to obtain the invention as specified in claim 17.  

-	With regards to claim 18, Chamberlain et al. in view of Tanaka et al. disclose the apparatus according to claim 17, wherein the reliability of a piece of attribute information is calculated using a plurality of past pieces of the attribute information for a same area. (Chamberlain et al., Col. 4 Lines 2 - 8, Col. 6 Lines 2 - 14, Col. 7 Lines 44 - 48, Col. 7 Line 67 - Col. 8 Line 5, Col. 9 Lines 23 - 67) 

-	With regards to claim 19, Chamberlain et al. in view of Tanaka et al. disclose the apparatus according to claim 17, wherein the existence probability of the object is an obstacle map. (Chamberlain et al., Col. 3 Line 54 - Col. 4 Line 8, Col. 7 Line 67 - Col. 8 Line 5, Col. 9 Lines 23 - 67, Col. 11 Lines 26 - 30) In addition, analogous art Tanaka et al. disclose wherein the existence probability of the object is an obstacle map. (Tanaka et al., Figs. 2 & 3, Pg. 1 ¶ 0004, 0007 and 0012 - 0013, Pg. 2 ¶ 0026, 0028 and 0032 - 0033, Pg. 3 ¶ 0038 - 0039, Pg. 5 ¶ 0056 and 0057 - 0058) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667